Citation Nr: 0309080	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  99-16 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Department of Veterans Affairs (VA) 
dependency and indemnity compensation (DIC) benefits pursuant 
to the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The appellant is the widow of the veteran who is reported to 
have had active service from November 1943 to December 1945.

Initially, the Board of Veterans' Appeals (Board) notes that 
this case was previously remanded for appropriate notice 
and/or development under the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. § 5103A (West 2002) (VCAA), and as will 
be shown more fully below, the action requested in the remand 
has been accomplished to the extent possible.  The case is 
now ready for final appellate review.


FINDINGS OF FACT

1.  A January 1981 claim was treated by the regional office 
(RO) solely as a claim for an evaluation in excess of 30 
percent for the veteran's total left knee replacement; 
however, the claim was accompanied by a January 1981 private 
medical statement that opined that the veteran had severe 
disability of the knee and leg, that it had reached the point 
that he could not continue welding or do any gainful work, 
and that he was completely and permanently disabled.  

2.  A November 1983 claim was also treated by the RO solely 
as a claim for an evaluation in excess of 30 percent for the 
veteran's total knee replacement; the claim was accompanied 
by a November 25, 1983 private medical statement that opined 
that the veteran had a severe disability of the knee and leg, 
that he was not capable of seeking gainful employment, and 
that he was completely and permanently disabled. 

3.  Based on service-connected disability ratings of 90 
percent for defective hearing and 60 percent for total left 
knee replacement, a March 1991 rating decision granted a 
combined 100 percent rating, effective from September 27, 
1989.

4.  The record reflects that the veteran died in May 1998.

5.  The death certificate lists myocardial infarction (MI) as 
the immediate cause of death, with congestive heart failure 
(CHF) listed as the underlying cause, and diabetes listed as 
a significant condition contributing to death but not 
resulting in the underlying cause.  

6.  The medical evidence establishes that the MI, CHF, and 
diabetes which caused or contributed to the veteran's death 
were not incurred in service or within any presumptive 
period, and establishes that service-connected disability, or 
treatment thereof, did not cause, contribute to, or 
accelerate his death.


CONCLUSIONS OF LAW

1.  The death of the veteran was not caused by a disability 
incurred in or aggravated by service, or by a disability 
which may be presumed service-connected, nor did a service-
connected disability cause or contribute materially or 
substantially to the veteran's death.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.309, 3.312 (2002).

2.  The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 (West 2002) have been met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines established by the 
recently enacted VCAA.  In this regard, the Board's remand 
and subsequent correspondence from the RO has clearly advised 
the appellant and her representative of the evidence 
necessary for them to produce in support of the claims.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
further notes that in light of its decision to grant DIC 
benefits pursuant to 38 U.S.C.A. § 1318 (West 2002), any 
failure to notify and/or develop the claims under the VCAA 
cannot be considered prejudicial to the appellant.  
Consequently, the Board concludes that no further notice 
and/or development of the claims is required under the VCAA.  

The surviving spouse of a qualifying veteran is entitled to 
monetary benefits, known as dependency and indemnity 
benefits, if the veteran died of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002).  The surviving 
spouse of a deceased veteran is also eligible for DIC 
benefits as if the veteran's death were service connected, if 
the veteran was, at the time of death, "in receipt of or 
entitled to receive" compensation for a service-connected 
disability that was continuously rated totally disabling for 
a period of 10 or more years immediately preceding death.  38 
U.S.C.A. § 1318(b)(1); 38 C.F.R. § 3.22 (2002).  The 
appellant contends that the veteran's service-connected 
disabilities caused or contributed substantially and 
materially to his death.  The appellant also contends that 
the veteran should have been rated as totally disabled for 
more than 10 years prior to his death.


I.  Entitlement to Service Connection for Cause of Death

In various statements and testimony, the appellant has 
maintained that the veteran's service-connected left leg 
disability caused him to fall immediately prior to the MI 
that caused his death, and therefore was causally related to 
his death.  Alternatively, she has alleged that the veteran's 
service-connected disabilities had so weakened or otherwise 
adversely affected the veteran, that service-connected 
disability was directly related to his death.   

Determinations as to whether service connection may be 
granted for a disorder which caused or contributed to the 
cause of the veteran's death are based on the same statutory 
and regulatory provision governing determinations of service 
connection generally.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002).  Service connection may be 
presumed for certain chronic disorders, such as 
cardiovascular disease, if manifested within the applicable 
presumptive period.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).  Service connection may 
also be granted where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has the condition.  
38 C.F.R. § 3.303(b) (2002).  Service connection may also be 
granted for any disorder which is secondary to or proximately 
caused by a service-connected disorder.  38 C.F.R. § 3.310(a) 
(2002).  Service connection may also be granted for a 
disorder which is aggravated by a service- connected 
disability, to the extent of such aggravation.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either a principal or a 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2002).  A service-connected disability 
will be considered as the principal cause of death when such 
disability, singly or jointly with some other conditions, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  A contributory cause of death 
is inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to the veteran's death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(b), (c).

Turning to the record, the Board notes that based on service-
connected disability ratings of 90 percent for defective 
hearing and 60 percent for total left knee replacement, a 
March 1991 rating decision granted a combined 100 percent 
rating, effective from September 27, 1989.  The veteran 
continued to be rated at 100 percent until his death in May 
1998, a period of approximately 8 years and 9 months. 

An August 1999 nurse's statement simply reiterates the 
appellant's details regarding the circumstances surrounding 
the veteran's death, finding that the veteran's struggle to 
get to his feet after his fall probably led to the MI which 
caused his death.  This was also the essence of an additional 
statement from a local justice of the peace.

The death certificate lists MI as the immediate cause of the 
veteran's death, with CHF listed as the underlying cause, and 
diabetes listed as a significant condition contributing to 
the veteran's death but not resulting in the underlying 
cause.  

Appellant testified in October 1999 that following the 
veteran's fall, she left him temporarily to call the police, 
and that after she returned to him, the veteran was dead.  

The appellant contends that, although the veteran was not 
granted service connection for a cardiovascular disability or 
diabetes, his death either directly or indirectly resulted 
from his service-connected left leg disorder.  However, 
despite being repeatedly advised of the need for medical 
opinion evidence to support such theory, neither she nor her 
representative provided such evidence.  The Board also notes 
that the August 1999 nurse's opinion is not probative in that 
its essential premise that a struggle following the veteran's 
fall caused the MI is based on speculation.  More 
specifically, the appellant left the veteran after his fall 
to telephone the police, so she does not know that the MI 
occurred as the veteran struggled to get to his feet.  
Moreover, it has been held that a transcription of medical 
history provided by the claimant and unenhanced by medical 
expertise as to whether there was any causal relationship 
between current findings and the statements of history, is of 
minimal probative value.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  The clinical evidence of record, although 
voluminous, also does not include any medical evidence or 
opinion linking MI, CHF, or diabetes to the veteran's 
service-connected disabilities.  While the Board has 
considered whether the VCAA would require the Board to obtain 
such a medical opinion in the development of the claim, in 
light of the fact that the RO repeatedly requested such 
evidence and the Board has decided to grant DIC benefits 
pursuant to 38 U.S.C.A. § 1318 (West 2002), the Board finds 
that any delay in the disposition of this matter for this 
purpose is not warranted.  

The persuasive evidence of record establishes that it is 
highly unlikely that the veteran's MI, CHF, or diabetes were 
proximately due to, resulted from, or were accelerated or 
aggravated by a service-connected disability.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for the cause of the 
veteran's death, and that this claim must be denied. 





II.  Entitlement to DIC Benefits under the Provisions of 38 
U.S.C.A. § 1318 (West 2002)

However, as was noted above, the surviving spouse of a 
deceased veteran is eligible for DIC benefits "as if" the 
veteran's death were service connected, if the veteran was, 
at the time of death, "in receipt of or entitled to receive" 
compensation for a service-connected disability that was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death.  38 U.S.C.A. § 
1318(b)(1); 38 C.F.R. § 3.22.  

The Board notes that the case law interpreting the phrase "or 
entitled to receive" in 38 U.S.C.A. § 1318, and in 38 
U.S.C.A. § 1311, a similar provision, has shifted, more than 
once, during the pendency of this appeal.  The appellant in 
this case has been advised that she is eligible for DIC under 
38 U.S.C.A. § 1318 if the veteran "should have" been entitled 
to a total disability rating for the 10 years preceding his 
death, even though the veteran did not appeal the assignment 
of an effective date of September 1989 for his total 
disability evaluation or seek an effective date prior to 
September 1989 for that total evaluation.

The Board notes that, although the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") in Wingo v. West, 11 Vet. App. 307 (1998) determined 
that such "hypothetical entitlement" could only be pursued 
by a survivor under section 1318 if there was no 
determination on the issue during the veteran's lifetime, the 
United States Court of Appeals for the Federal Circuit 
determined, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001), that VA's regulations governing the same language 
in section 1318 and section 1311 were inconsistent, allowing 
survivors to claim hypothetical entitlement under section 
1311 without regard to determinations made in the veteran's 
lifetime.  The Federal Circuit ordered VA to revise its 
regulations so that survivors' rights were consistent under 
both statutes.  Revised regulations have been published.  67 
Fed. Reg. 16,309, 16,317 (April 5, 2002).  Even more recent 
authority also supports the new regulations' bar of 
"hypothetical entitlement" claims.  National Organization 
of Veterans' Advocates, Inc. v. Secretary of Veterans 
Affairs, 314 F.3d 1373 (Fed. Cir. 2003).  However, consistent 
with Karnas v. Derwinski, 1 Vet. App. 308 (1991), the 
appellant in this case is entitled to the interpretation of 
the regulations which is most favorable.  The Board finds 
that, for purposes of this case, the determination of the 
veteran's entitlement to a total rating for purposes of DIC 
is not governed by the determination during his lifetime.

With reference to DIC benefits under section 1318, the Court 
explained, in Marso v. West, 13 Vet. App. 260 (1999), that a 
survivor of a deceased veteran may establish eligibility for 
DIC under section 1318(b)(1) if the veteran was in actual 
receipt of a 100 percent disability rating for the statutory 
period of time, or, if the veteran would have been in receipt 
of a 100 percent disability rating for such time but for 
clear and unmistakable error (CUE) in a final RO or Board 
decision.  As discussed above, the appellant has also been 
advised that she may prove "hypothetical entitlement."

With regard to the first theory of entitlement, based on 
actual receipt of an assigned 100 percent rating, it is noted 
that in this case, the veteran was not in receipt of a total 
rating for 10 years prior to his death.  A 100 percent 
schedular rating was assigned effective in September 1989, 
approximately eight years and nine months prior to the 
veteran's death.  Thus, the appellant is not entitled to DIC 
benefits on this basis.

However, with regard to the theory of "hypothetical 
entitlement" to DIC benefits, the evidence of record at the 
time of the veteran's death establishes that the veteran was 
found by a private physician, Dr. A., in January 1981 
(statement submitted in support of January 1981 claim for 
increased rating) and November 1983 (statement submitted in 
support of November 1983 claim for increased rating) to be 
suffering from severe disability of the knee and leg, that it 
had reached the point that he could not continue welding or 
do any gainful work, and that he was completely and 
permanently disabled.  There is also no medical opinion 
evidence of record that contradicts the opinions expressed by 
Dr. A. from January 1981 through the effective date of the 
total rating of September 27, 1989.  Moreover, in his notice 
of disagreement, dated March 4, 1984, the veteran expressly 
stated he could not be gainfully employed because of his 
knee.  These statements individually and collectively should 
have been taken as a claim for unemployability.  At the very 
least, he had a pending claim since March 1984 and probably 
earlier as well.  It is true that his disabilities did not 
combine to the qualifying level under 38 C.F.R. § 4.16(a), 
but section (b) was for consideration.  (The regulation for 
the times involved is essentially the same as the current 
version.)

The precise scope of "hypothetical entitlement" remains 
undefined.  It is important to observe that this appeal does 
not involve questions of clear and unmistakable error.  In 
fact, even if past inaction rose to the level of grave 
procedural deficiency, the finality of past rating decisions 
would still not be suspended.  Cook v. Principi, No 00-7171 
(Fed. Cir. Dec. 20, 2002).   Here, however, the question is 
whether it is proper to decide the unanswered claim(s).  
There is no case law or binding opinion under 38 U.S.C.A. 
§ 7104(c) precluding such a determination.  Accordingly, it 
is concluded that the veteran would have been "otherwise 
entitled" to receive total disability compensation for more 
than ten years immediately before his death.
Therefore, giving the appellant the benefit of the doubt, the 
Board finds that since "hypothetical entitlement" to a 
total rating has been established at least as far back as 
March 1984, and there is no evidence of record that reflects 
a lack of continuity as to the level of disability from then 
to September 1989, the criteria of "hypothetical 
entitlement" to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 (West 2002) have been met.  




ORDER

The claim for service connection for cause of the veteran's 
death is denied.

The claim for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 (West 2002) is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

